UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-109990 MELT INC. (Name of Small Business Issuer in Its Charter) Nevada 47-0925451 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 31556 Loma Linda Road Temecula, California (Address of Principal Executive Offices) (Zip Code) (310) 601-7907 (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES[] NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.21,290,000 common shares issued and outstanding as of July 15, 2009 PART I - FINANCIAL INFORMATION Item1.Financial Statements. It is the opinion of management that the interim consolidated financial statements as of and for the period ended June 30, 2009 include all adjustments necessary in order to ensure that the interim consolidated financial statements are not misleading. MELT INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 and December 31, 2008 MELT INC. AND SUBSIDIARIES
